DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As previously pointed out, the applicant’s argument about “how” Staack determines a message reached an intended recipient is irrelevant because applicant is not claiming any technical details and the applicant has not disclosed any technical details related to the recall of messages.  
The Examiner ended up making two different prior art rejections because the date of the Iyer reference is close to the applicant’s filing date and the Farrell reference uses a different interpretation of message that reads on the breadth of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack and U.S. Patent Application Publication Number 2019/0379622 by Iyer.
As to claim 1, Choi teaches a method comprising: receiving a first request to send a message to a user from a first client device (s102 in Figure 1), the user corresponds with a user identifier (paragraph 34); causing display of a presentation of a message within a message interface at the second client device associated with the user identifier (paragraph 28, incoming mailbox), based on the request to send the message (paragraph 28); receiving, from the first client device, a second request that comprises a selection of a message to delete (paragraph 45); and causing the second client device to remove the message from the messaging interface based on the second request received from the first client device (step s114 in Figure 1 and paragraph 46); however Choi does not explicitly teach that the message is to a plurality of users and that the user identifier is selected from a display of a set of user identifiers that identify the plurality of users that received the message and Choi does not explicitly teach a notification including the identifier associated with the first client based on the second request.
Staack teaches a method for recalling a message comprising: receiving a first request to send a message to a plurality of users from a first client device, the plurality of users comprising a user that corresponds with a user identifier (Figure 3, S1 and paragraph 32, users have identifiers B, C, and D); receiving, from the first client device, a second request that comprises a selection of the user identifier from a set of user identifier that correspond with the plurality of users (Figure 3, s4 and paragraph 33, A recalls message for D only); and causing the second client device associated with the user to remove the message from the message interface (paragraph 62, recipient device can remove message if it has already been delivered) based on the second request received from the first client device (Figure 3, deletion is based on the step of s4 occurring).
It would have been obvious to one of ordinary skill in the computer user messaging art at the time of the filing to combine the teachings of Choi regarding recalling messages with the teachings of Staack regarding recalling a message for one user that was sent to multiple users because people sending messages often send messages to more than one recipient and Staack provides a solution for preventing unintended recipients from receiving a message by mistake.
Iyer teaches causing a second client device to remove a message from a messaging interface based on a second request received from a first client device (paragraph 46) and causing display of a notification at the second client device based on the second request, the notification including an identifier associated with the first client device (paragraph 47).
It would have been obvious to one of ordinary skill in the computer user messaging art at the time of the filing to combine the teachings of Choi regarding recalling messages with the teachings of Iyer regarding displaying a notification because Iyer states such a notification prevents confusion.
As to claim 2, see paragraph 61 of Staack.
As to claim 3, see paragraph 36 of Staack.
As to claims 4 and 5, see paragraph 35 of Staack.
As to claim 6, see paragraphs 41 and 46 of Choi and Figure 4.  Once deleted, the message will no longer be in the incoming mail box and thus a different message will occupy its place.  In Iyer, the notification of recall can be displayed in the same spot.
As to claims 8-13 and 15-20, they are rejected for the same reasoning as claims 1-6, respectively.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack and U.S. Patent Application Publication Number 2019/0379622 by Iyer in further view of U.S. Patent Application Publication Number 2019/0163333 by Kogan.
As to claims 7 and 14, the Choi-Staack-Iyer combination makes claims 1 and 8 obvious however they do not explicitly teach that the user identifier has a graphical icon.
Kogan teaches that including a graphical icon with a user identifier in an inbox was well known (see paragraph 11).
It would have been obvious to one of ordinary skill in the computer messaging art at the time of the applicant’s filing to combine the teachings of Choi, Staack, or Iyer regarding displaying information about a user with the teachings of Kogan regarding a graphical icon because such information allows a user identifier to be recognizable as associated with a person/user.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0047222 by Farrell et al. in view of U.S. Patent Application Publication Number 2004/0078439 by Staack.
As to claim 1, Farrell teaches a method comprising: receiving a first request to send a message to a user from a first client device (paragraph 12, the sent message was requested to be sent by the sender), the user corresponds with a user identifier (paragraph 12, the sender has an email address); causing display of a presentation of a message within a message interface at the second client device associated with the user identifier, based on the request to send the message (paragraph 12); receiving, from the first client device, a second request that comprises a selection of a message (Figure 1, sender selects Update button 106); causing the second client device to remove the message from the messaging interface based on the second request received from the first client device (Figure 3, the originally sent message is replaced with the updated message); causing display of a notification at the second client device based on the second request, the notification including an identifier associated with the first client device (Figure 3); however Farrell does not explicitly teach that the message is to a plurality of users and that the user identifier is selected from a display of a set of user identifiers that identify the plurality of users that received the message.
Staack teaches a method for recalling a message comprising: receiving a first request to send a message to a plurality of users from a first client device, the plurality of users comprising a user that corresponds with a user identifier (Figure 3, S1 and paragraph 32, users have identifiers B, C, and D); receiving, from the first client device, a second request that comprises a selection of the user identifier from a set of user identifier that correspond with the plurality of users (Figure 3, s4 and paragraph 33, A recalls message for D only); and causing the second client device associated with the user to remove the message from the message interface (paragraph 62, recipient device can remove message if it has already been delivered) based on the second request received from the first client device (Figure 3, deletion is based on the step of s4 occurring).
It would have been obvious to one of ordinary skill in the computer user messaging art at the time of the filing to combine the teachings of Farrell regarding recalling messages with the teachings of Staack regarding recalling a message for one user that was sent to multiple users because people sending messages often send messages to more than one recipient and Staack provides a solution for preventing unintended recipients from receiving a certain information by mistake.
As to claim 2, see paragraph 61 of Staack.
As to claim 3, see paragraph 36 of Staack.
As to claims 4 and 5, see paragraph 35 of Staack.
As to claim 6, in Farrell, the updated message will appear in the inbox.
As to claims 8-13 and 15-20, they are rejected for the same reasoning as claims 1-6, respectively.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0047222 by Farrell et al. in view of U.S. Patent Application Publication Number 2004/0078439 by Staack in further view of U.S. Patent Application Publication Number 2019/0163333 by Kogan.
As to claims 7 and 14, the Farrell -Staack combination makes claims 1 and 8 obvious however they do not explicitly teach that the user identifier has a graphical icon.
Kogan teaches that including a graphical icon with a user identifier in an inbox was well known (see paragraph 11).
It would have been obvious to one of ordinary skill in the computer messaging art at the time of the applicant’s filing to combine the teachings of Farrell and Staack regarding displaying information about a user with the teachings of Kogan regarding a graphical icon because such information allows a user identifier to be recognizable as associated with a person/user.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442